Appellant instituted a mandamus proceeding against appellee to compel the registration of a warrant issued to appellant by the board of revenue and road commissioners of Mobile county. *Page 459 
Demurrers to the amended petition being sustained, the plaintiff, because of adverse rulings on the pleadings, took a nonsuit. Thereupon, it was "ordered and adjudged by the court that the defendant go hence without delay and have and recover * * * costs," etc.
Appellee here files a motion to dismiss the appeal on the ground that it was not taken within the time prescribed by law.
The final judgment was rendered June 29, 1935, and the appeal taken October 25, 1935.
The limitation for such appeal is thirty days. Code, § 8980; Fountain, Judge of Probate, v. State ex rel. Hybart et al.,208 Ala. 480, 94 So. 66; Mayfield et al. v. Court of County Com'rs Tuscaloosa County, 148 Ala. 548, 41 So. 932.
The appeal must, therefore, be dismissed.
Appeal dismissed.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.